Citation Nr: 1410077	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO. 10-33 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for diabetes mellitus with retinopathy and proteinuria, currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1968 to January 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida, which denied the Veteran's claim for an increased rating for diabetes mellitus with retinopathy and proteinuria.

In March 2012, the Veteran testified at a videoconference board hearing before the undersigned.  A transcript of that hearing has been associated with the Veteran's VA claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After review the Board finds that additional development is necessary prior to adjudication of the Veteran's claim.

The Veteran's claims file contains evidence that he is currently in receipt of Social Security Administration (SSA) benefits since January 2010.  However, the record is unclear whether he is receiving Social Security Disability (SSI) benefits as well.  The record does not contain a Social Security Administration (SSA) benefits determination related to disability benefits.  The records related to any SSA determination are not associated with the claims file.

VA must attempt to obtain relevant records from a Federal department or agency unless further attempts would be futile.  These records include medical and other records from SSA.  See 38 C.F.R. § 3.159(c)(2).  In Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992), the US Court of Appeals for Veterans Claims (CAVC) found that VA's duty to assist specifically includes requesting information from other Federal departments.  In Baker v. West, 11 Vet. App. 163, 169 (1998), CAVC further stated that VA is required to obtain evidence from other agencies, including decisions of the SSA.  See also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).  Therefore, the Board finds that remand is necessary to determine if the Veteran is in receipt of SSI benefits and if so, to obtain the outstanding SSA records.

Additionally, the evidence tends to show that the service-connected diabetes mellitus and diabetic retinopathy may have worsened since the Veteran's last VA examination.  At the videoconference hearing before the Board in March 2012, the Veteran stated that his doctor had begun regulating some of his activities due to his diabetes.  He also stated that his retinopathy had gotten worse since the last examination, asserting that he had undergone several eye surgeries to correct his vision.  See hearing transcript pages 3-4.

Because of the evidence of possible worsening since the last VA examinations in May 2008 and February 2009, new examinations are needed to assist in determining the severity of the service-connected diabetes mellitus with retinopathy and proteinuria.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95.

Moreover, the Veteran last underwent a VA eye examination in February 2009.  The 2009 VA examination does not address all the rating criteria for retinopathy under Diagnostic Code 6006, retinopathy or maculopathy, and the General Rating Formula for this code.  See 38 C.F.R. § 4.79 (2013).  Specifically, the VA examination report does not address whether the retinopathy causes incapacitating episodes.  VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").  Thus a new examination is needed to determine the severity of the Veteran's diabetic retinopathy.

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any pertinent VA or non-VA treatment records showing treatment of the service-connected diabetes mellitus and diabetic retinopathy.

2. Contact the Social Security Administration to determine if the Veteran is currently in receipt of Social Security Disability benefits.  If so, obtain all records related to the Veteran's claim for Social Security Administration benefits.  All medical records and all Social Security decision documents must be obtained.  All attempts to obtain these records must be documented in the claims file.

3. Schedule the Veteran for an examination to determine the current severity and manifestations of his service-connected diabetes mellitus with retinopathy and proteinuria.  The claims file must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail in conjunction with VA rating criteria.  Any indicated diagnostic tests and studies must be accomplished. 

4. Schedule the Veteran for a VA examination by a licensed optometrist or licensed ophthalmologist to assist in determining the current severity of the Veteran's diabetic retinopathy.  The claims file must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail in conjunction with VA rating criteria.  Any indicated diagnostic tests and studies must be accomplished.

5. Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).

6. After completing all indicated development, the RO should re-adjudicate the issue remaining on appeal.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity to respond before the case is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


